OFFICE     OF THE ATTORNEY        GENERAL   OF TEXAS

                               AUSTIN




Mr.TO8A. crmou
CouutyAadltor
MoLunu  County
moo, Taxar
Boar Sir:

                           oplnbm no. t&w7
                               ShoaldAEu                     oad




ld-




                         BtWLUW@, to6eth.r With    th   build-
                         lB,and o ultr r tr        County,
                                         iuM o Lenuu

           Wea. 8. Sal& road ruporiatudut    rk811
      b o l         olrll rn&noar lx p a r io &nd
              graduate                          no ed
      rkillrd in hi&way oonatruotim lmd rhall ro-
      oalro aa ralary ier hlr aen1o.r  the la ot
      lot lrrr thau Twenty-fir. Eundrod (#iSOO.Oe)
      Dollar@, aor 8on than 81x Thoumad (#SOOO.OO)
      Dollrrr per annu, payable Coatkly cut of thr.
           gonoral rud 0r Mokaau             County aporn 88rmnts
           drun by tha roolrt~ JrrQr, lr o h a lr mn or the
           loa8lsslonors* oourt er uld eoaaty.’

                  ~otioa        a 0r the Sproial Road       Law    er    MoLoalmn
county,         supra,       8proiri8dif   prorldos   tht     tb        salmy
or the read superlntendont shsll k paid cot or the
gazers1 ipad of MOLOIW~ County.   Ths ststutes ek e lo
qmslal provlsloas as to what fund, out of rhiohj th*
salaries er the 8sslst8ats or ths road superlatandent
&Ad       his   &floe        lxponso shouldbo paid.   Thoreforo, in
the absanoo             of lq    statutory authority, luthorislng
th0 py88nt              0r   the ulariss lr l8sistants 0r the read
superiatmdont                and hi8 0r r i00
                                            lrpra808 oat 0r any parti-
ouhr fund the                sari should bo paid oat of. thr @Ml-1
iund       0r the oounty.
                  Yo uarm r 08p 00tr ldtisod that it is the
                                     tiiy
opiulon         lf this kp8rtm8t that the nlarlrs of the road
mprrintendentaf MaLonnm Couatr aad his 8ssfstaatsand
his offloo lxpensos'shouldk *id out et the dww’al
rtd 0r          Molonnaa        county.
                  Trustily        that tha ?orsgoing minors             your ln-
quiry, m           rwaln
                                                  10x-ytrilr pars            ’

                                              ATTOBNBY
                                                     aBBBALoYTx48
                                              :  _
                                              BJ (Signed)Ardall ?illiams
                                                            Ardoll lrilllw
                                                                        Asslrtaat




(Slmed) (krald C. lunn
ATToBBBTBR4BBAL0?TBEAB